Citation Nr: 0723484	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  98-00 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased disability evaluation for chronic 
neck strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel





INTRODUCTION

The veteran had active service from November 1972 to April 
1973.  Thereafter, the veteran served in the Oregon National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In that rating decision, the RO denied the 
claim for entitlement to a rating in excess of 10 percent for 
a service-connected neck disability.  The veteran's 
disagreement with that rating decision led to this appeal.

Subsequently, on October 31, 2000, the veteran filed a claim 
for chronic pain syndrome.  In a February 2003 rating 
decision, the RO granted service connection for chronic pain 
syndrome, assigning a disability rating of 30 percent and an 
effective date of October 31, 2000.  The veteran filed a 
notice of disagreement to the disability rating and effective 
date assigned.  In a July 2003 rating decision, the RO 
increased the rating for chronic pain syndrome to 70 percent 
back to the date of service connection, October 31, 2000.  
The veteran filed a substantive appeal (VA Form 9) only to 
the effective date assigned to chronic pain syndrome.  

In an October 2003 rating decision, the RO granted 
entitlement to total disability based upon individual 
unemployability (TDIU) with an effective date of October 31, 
2000.  In an April 2004 rating decision, the RO found that 
there was not much likelihood that there would be improvement 
in the veteran's disability and found that he was permanently 
and totally disabled for VA purposes.

The veteran's appeal was previously before the Board in 
December 2005.  At that time, the Board denied the veteran's 
claim for an effective date earlier than October 31, 2000 for 
the award of service connection for chronic pain syndrome.  
The Board remanded the veteran's claim for a rating in excess 
of 10 percent for a neck disability in order to obtain 
additional VA treatment records and a VA examination to 
determine the current severity of the neck disability.  

The Board notes that the Veterans Law Judge previously 
assigned to this appeal is no longer employed by the Board; 
therefore, the appeal has been assigned to the undersigned 
Veterans Law Judge.  The Board finds that the actions 
directed in the December 2005 Board remand have been 
completed and the appeal is ready for adjudication upon the 
merits.



FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  Range of motion testing performed during the April 1998 
VA examination revealed that the veteran had moderate 
limitation of motion of the cervical spine;  range of motion 
testing performed during the February 2006 VA examination 
revealed that the veteran had forward flexion of the cervical 
spine of greater than 15 degrees but not greater than 30 
degrees; the evidence does not indicate that the veteran has 
forward flexion of the cervical spine of 15 degrees or less.

3.  The evidence indicates that the veteran experiences a 
chronic cervical spine strain with muscle spasm, disc bulge 
and mild degenerative joint disease; there is no evidence 
that the veteran has a fracture of a vertebra or ankylosis of 
the spine.

4.  The preponderance of the evidence does not indicate that 
the veteran has moderate intervertebral disc syndrome or that 
he has incapacitating episodes due to intervertebral disc 
syndrome.





CONCLUSION OF LAW

The criteria for a of 20 percent rating, but no greater, for 
a chronic neck strain have been met.  38 U.S.C.A §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5285 to 5295 (2002); Diagnostic Codes 5235 to 5243 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated in this decision.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  Written notice provided in January 2006 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  The 
veteran was informed about the information and evidence not 
of record that is necessary to substantiate his claim; the 
information and evidence that VA will seek to provide; the 
information and evidence the claimant is expected to provide; 
and to provide any evidence in his possession that pertains 
to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The January 2006 
notification letter was provided subsequent to the Board's 
December 2005 remand.  However, the veteran's claim of 
entitlement to an increased rating for chronic neck strain 
was readjudicated in an August 2006 supplemental statement of 
the case.  The United States Court of Appeals for the Federal 
Circuit has held that timing-of-notice errors can be 
"cured" by notification followed by readjudication.  
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) ("The Federal Circuit specifically mentioned two 
remedial measures:  (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 
18 Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 
(2006) (Mayfield III); see also Prickett (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield II, 444 F.3d at 1333-34.

The claim on appeal is one for an increased rating.  The 
January 2006 VCAA notification letter did not include 
specific notice regarding the evidence or information needed 
to substantiate a claim for an increased rating.  The Board 
notes that the August 2006 supplemental statement of the case 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the claim 
for the disability on appeal.  This notice, however, was not 
timely and was not provided in a separate VCAA notification 
letter.  After review of the record and the notification 
letters of record, the Board finds that a remand in order to 
cure any existing error in providing adequate notice is not 
required.

Where such a notification error occurred, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
-- F.3d --, 2007 WL 142720, *5, *7, *9, *10 (Fed. Cir.) 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Court, the burden shifts to VA 
to demonstrate that the error was not prejudicial.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, at 
116; accord Sanders, at *10 ("this opinion does not . . . 
change the rule that reversal resulted the essential fairness 
of the adjudication to have been affected").  That is, "the 
key to determining whether an error is prejudicial is the 
effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders.  "[A]n error is not 
prejudicial when [it] did not affect 'the essential fairness 
of the [adjudication],'" see id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, at *7; accord 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (determining 
that no prejudicial error to veteran resulted in defective 
VCAA notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  Accordingly, "there could be no 
prejudice if the purpose behind the notice has been satisfied 
. . . that is, affording a claimant a meaningful opportunity 
to participate effectively in the processing of [the] claim. 
. . ."  Mayfield, at 128.    

In the instant case, timely notice of the two Dingess 
elements in a separate VCAA notification letter would not 
have operated to alter the outcome in the instant case where 
medical evidence indicating that the veteran disability 
warrants a rating in excess of 10 percent is lacking.  
Sanders, at *5 (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice").  In 
addition, the Board finds it noteworthy that subsequent to 
the August 2006 supplement statement of the case the veteran 
submitted a September 2006 letter.  In that letter, the 
veteran argued that even though he had fairly good range of 
motion and was strong did not mean that he was comfortable 
without pain or severe limitations.  The Board finds that the 
veteran demonstrated knowledge of the type of evidence needed 
to substantiate entitlement to an increased rating.  See 
Dalton, supra.  In view of the foregoing, the Board cannot 
conclude that this notice defect affected the essential 
fairness of the adjudication, and therefore the presumption 
of prejudice is rebutted.  Id., at *10.  

Further, while the veteran does not have the burden of 
demonstrating prejudice, it is  pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence includes private 
medical records, social security administration records, 
service medical records, and VA medical records, including 
the February 2006 VA examination report that was obtained 
upon remand.   After review of the examination report, the 
Board finds that it provides competent, non-speculative 
evidence regarding the current severity of the veteran's 
symptoms.  Thus, there is no duty to provide an examination 
or another medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).



Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

While the veteran's entire history is reviewed when making a 
disability determination, where service connection has 
already been established and increase in the disability 
rating is at issue, as in this case, it is the present level 
of the disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  
With respect to the changes in the criteria for the rating of 
spine, the Board notes that in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating spine disabilities.  The 
revised rating criteria would not produce retroactive effects 
since the revised provisions affect only entitlement to 
prospective benefits.  Accordingly, VA must evaluate the 
veteran's service-connected cervical spine disability under 
both the former and the current schedular criteria, keeping 
in mind that the revised criteria may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2006); VAOPGCPREC 3-
2000 (April 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003). 

Both prior to the revisions and after, all Diagnostic Codes 
regarding rating the cervical spine are located in 38 C.F.R. 
§ 4.71a.  For the period through September 22, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), a 10 percent 
evaluation was warranted for mild intervertebral disc 
syndrome.  A 20 percent evaluation was in order for moderate 
intervertebral disc syndrome, with recurring attacks.  A 40 
percent evaluation contemplated severe intervertebral disc 
syndrome, characterized by recurrent attacks with 
intermittent relief.  A 60 percent evaluation was warranted 
for pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy which 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

For the period beginning on September 23, 2002, under 
Diagnostic Code 5243 (2006), a 10 percent evaluation is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  A 20 percent evaluation contemplates intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months.  A 40 percent evaluation is 
assigned in cases of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003). 

Prior to the revision, residuals of fracture of the vertebra 
were rated under Diagnostic Code 5285.  Ankylosis of the 
cervical spine was rated under Diagnostic Code 5287.  

Limitation of motion of cervical spine was rated under 
Diagnostic Code 5290.  This Diagnostic Code provided that 
slight limitation warranted a 10 percent rating, moderate 
limitation warranted a 20 percent rating, and severe 
limitation of motion of the cervical spine warranted a 30 
percent rating.  

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine.  A 30 percent rating is warranted 
for forward flexion of the cervical spine of 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine.  
A 20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 10 percent rating is warranted for 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the cervical sine greater than 170 degrees but not greater 
than 335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 percent 
or more of the height.  

The code section for intervertebral disc syndrome is now 
5243, and associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to evaluated 
separately.  

Factual Background

The veteran was service connected for a neck disability in a 
March 1977 rating decision.  The veteran filed his current 
claim for an increased rating in March 1997.  

A Magnetic Resonance Image (MRI) taken at a private hospital 
in November 1996 revealed that the veteran had degenerative 
disc disease at the C5-6 level.  

A January 1997 treatment record notes that the veteran had 
moderate limitation of range of motion of the cervical spine 
but does not record the veteran's ranges of motion.  Another 
January 1997 treatment record, however, indicates that the 
veteran had flexion to the chest without difficulty, 
extension of about 45 degrees, and lateral rotation of the 
neck of about 75.  A March 1997 treatment record indicates 
that the veteran had flexion of 50 degrees, extension of 45 
degrees and approximately 70 degrees bilateral lateral 
rotation.  

The veteran underwent a VA examination in April 1997.  The 
veteran reported that specific activities such as washing a 
car would sometimes cause muscle spasms in the shoulder and 
arms lasting five to ten minutes.  The examiner noted that 
the veteran had full range of motion of the cervical spine 
when he completed the motions on his own.  However, when the 
examiner forcefully or slowly carried his neck through 
certain motions, such as extension or flexion, he would 
sometimes have pain in the left paraspinal area.  The 
examiner reported that the veteran had extension of 55 
degrees and flexion of 60 degrees.  The veteran had bilateral 
lateral flexion of 45 degrees and rotation of 80 degrees.  
The examiner noted that there was not a lot of muscle spasm 
in the posterior cervical muscle upon examination.  The 
examiner diagnosed the veteran as having had an injury to the 
cervical spine with residual degenerative disk disease at C5-
6 and broad based central bulging of the disk annulus with 
mild impingement of the left C6 nerve root, as well as mild 
left sided bony lateral spinal stenosis.  X-rays taken at 
that time revealed that the veteran had minimal 
osteoarthritic changes of the cervical spine.

A June 1997 treatment record reveals that the veteran was 
able to rotate laterally 75 degrees either direction, had 
left lateral flexion of 38 degrees, right lateral flexion of 
30 degrees, forward flexion of 60 degrees and extension of 64 
degrees.

The veteran underwent a VA psychiatric examination in 
February 1998.  He was given Axis I diagnoses of adjustment 
disorder with depression related to medical condition and 
chronic pain related to medical/physical condition.

The veteran underwent a VA examination in April 1998.  The 
veteran had flexion to 30 degrees, extension of 30, bilateral 
lateral flexion of 40 degrees and bilateral rotation of 50 
degrees.  The examiner noted that these movements were done 
without evidence of significant pain.

The veteran underwent a private examination in October 1998.  
The clinician found that the veteran had range of motion of 
the cervical spine of 40 degrees of flexion, 25 degrees of 
extension, bilateral 20 degrees of lateral flexion, bilateral 
60 degrees of rotation.  The clinician noted that all motion 
caused pain.  He found that the veteran had tenderness in the 
spine but that there was no sustained muscle spasm or 
knotting.  The clinician diagnosed diffuse pain syndrome.

The veteran underwent a VA examination in April 2000.  The 
examiner noted that the veteran experienced pain and had 
fatigability and lack of endurance.  The veteran had flexion 
of 45 degrees (noted to have been accomplished fairly 
comfortably), extension of 70 degrees, with pain at 60 
degrees.  The veteran had right lateral flexion of 29 degrees 
and left lateral flexion of 24 degrees.  He had right 
rotation of 65 degrees and left rotation of 60 degrees (the 
veteran noted that left rotation caused pain in the left 
hand).  While the veteran completed these maneuvers, the 
examiner attempted to hold the veteran and turn his head a 
little bit.  The veteran reported that this caused pain and 
nausea.  The examiner found that this was an exaggerated 
response to the "little bit" of movement.

The veteran underwent an additional VA examination in April 
2001.  The examiner found that the veteran had minimal dorsal 
right dorsolumbar left scoliosis and that there was an 
increase in the usual lumbar lordosis.  There, however, was 
no parcervical muscle tenderness or spasm.  The veteran had 
flexion to 60 degrees, extension to 35 degrees, bilateral 
lateral flexion of 35 degrees and bilateral rotation of 70 
degrees.  The examiner noted that the veteran winced and 
noted pain at the extremes of motion.

The examiner diagnosed the veteran had a cervical strain 
related to service.  He also diagnosed degenerative arthritis 
and degenerative disc disease of the cervical spine but noted 
that it was of a "questionable relationship" to the 
service-connected injury.  He further found that the veteran 
had chronic pain behavior with symptom magnification.

The veteran underwent an additional VA examination in October 
2002.  The examiner noted that the veteran did not complain 
of any significant discomfort during the examination.  He 
noted that the veteran stood with a normal erect posture and 
he walked with a normal gait, with no evidence of a limp.  He 
reported that examination of the cervical spine demonstrated 
no significant tenderness or muscle spasm in the paraspinal 
muscles or the midline, including the mid back.  The veteran 
had range of motion of the cervical spine of 40 degrees 
flexion, 40 degrees extension, bilateral lateral rotation of 
75 degrees and bilateral lateral flexion of 35 degrees.  The 
examiner found that the veteran cervical strain had resolved.  
He found that there was no relationship between the veteran's 
cervical spine injury in service and the veteran's 
degenerative arthritis and degenerative disc disease.

The veteran underwent a psychiatric examination in April 
2003.  The examiner found that the veteran was seriously and 
pervasively affected by a paid disorder.  She noted that pain 
was almost never out of the veteran's consciousness and that 
it affected every choice he made during waking hours.  She 
noted that, although she was not an expert in cervical 
pathology, review of a recent orthopedic evaluation and a 
current neurological evaluation indicated that the veteran's 
pain was significantly beyond that would be expected on the 
basis of objective cervical pathology.  She further noted 
that some of the veteran's perceptions and beliefs about his 
pain approached (although do not reach) the psychotic.

The veteran underwent a VA examination, pursuant to the 
Board's December 2005 remand, in February 2006.  The examiner 
reported that overall inspection of the spine, limbs, 
posture, gait, position of the head and curvature of the 
spine appeared to be grossly normal.  Range of motion of the 
cervical spine was 45 degrees in flexion in active movement; 
this movement caused the veteran to have muscle spasm only in 
the cervical spine.  In passive movement, the range of motion 
in flexion was 30 degrees with pain and against pressure, it 
was 45 degrees without pain.

Range of motion of the cervical spine was 45 degrees in 
extension with no pain in passive motion; there was pain at 
the end of the range of motion in active motion.  For 
movement against pressure, the range of motion was 25 out of 
45 degrees and the patient had poor coordination and pain.  
The veteran had right lateral flexion of 45 degrees with no 
pain in passive movement, but the veteran had pain at the end 
of that range of motion in active movement.  The veteran had 
left lateral flexion of 45 degrees and at the end of that 
range of motion, both in passive and active movement, the 
veteran had some discomfort and pain.  When this motion was 
done against pressure, the range of motion was 30 degrees and 
there was pain.  The veteran had right lateral rotation of 70 
degrees with no pain in passive motion but the veteran had 
pain at the end of that range of motion in active motion.  In 
movement against pressure, the veteran still had range of 
motion of 70 degrees but there was pain in the left 
paraspinal area quite a ways out of the midline.  The veteran 
had left lateral rotation of 80 degrees in passive and active 
motion with no pain, but in movement against pressure the 
range of motion was 70 degrees and there was pain.  

The examiner noted that repetitive motion produced some 
increase in pain compared with a single movement in areas 
where there was already pain with movement.  He noted that 
there was no appreciable difference in range of motion with 
repetitive motion compared with singe motions.  The examiner 
diagnosed the veteran as having a combination chronic 
cervical spine strain and chronic pain syndrome with muscle 
spasm with a stable, mild, broad based, disc bulge extending 
into both neuroforamen at C5-6 with probable mild impingement 
on both C6 rootlets, with mild degenerative joint disease.

Analysis

As outlined in the introduction, the veteran is service 
connected for chronic pain syndrome.  This disability is 
rated under Diagnostic Code 9422 (Pain Disorder) located in 
38 C.F.R. § 4.130 as 70 percent disabling using the General 
Rating Formula for Mental Disorders.  The presence of the 
veteran's pain disorder complicates the assessment of the  
service-connected chronic neck strain, as such disability is 
rated partially on the presence of pain.  

Further, as outlined above, the record contains a number of 
medical examinations, some of which provide conflicting 
evidence regarding the severity of the veteran's disability 
and whether the objective manifestations of the veteran's 
disability is related to his service-connected chronic neck 
strain, or to degenerative joint disease or degenerative disk 
disease, which examiners have opined are not related to his 
service-connected disability.

Upon full review of the record, and when resolving all 
reasonable doubt in the veteran's favor, however, the Board 
finds that the veteran's chronic neck strain is 20 percent 
disabling.  In coming to this determination, the Board relies 
particularly on the April 1998 VA examination during which 
the veteran had 30 degrees of flexion.  The Board considers 
this evidence that that veteran had moderate limitation of 
motion of the cervical spine.  In addition, the most recent 
VA examination, performed in February 2006, indicated that 
the veteran had 30 degrees passive flexion of the cervical 
spine.  The Board finds that these range of motion testing 
results support a 20 percent evaluation.  

The Board finds that the preponderance of the evidence does 
not indicate that the veteran has ankylosis or more severe 
limitation of motion that would establish entitlement to a 
rating in excess of 20 percent.  Further, the evidence does 
not indicate that the veteran has incapacitating episodes due 
to intervertebral disc syndrome.  Therefore, the Board finds 
that the veteran's chronic neck strain does not warrant a 
rating in excess of 20 percent on a schedular basis.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The record indicates that the veteran does 
not work and has been granted a 100 percent rating based on 
TDIU.  The granting of the TDIU was primarily based on 
symptoms related to the veteran's chronic pain syndrome.  The 
evidence of record, however, does not indicate that the 
veteran's chronic neck strain, itself, presents an 
exceptional or unusual disability.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

The Board finds that a 20 percent rating, but no more than 20 
percent, for chronic neck strain is warranted


ORDER

A 20 percent rating, but no more than 20 percent, for chronic 
neck strain is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


